IN THE SUPREME COURT OF THE STATE OF NEVADA


                    IKEMEFULA CHARLES IBEABUCHI,                           No. 62671
                    Appellant,
                    vs.
                    BANK OF AMERICA, NA.; AND
                                                                                       FILED
                    JAMES GREG COX,                                                    JAN 2 1 2016
                    Respondents.                                                              NDEMAN



                                        ORDER DISMISSING APPEAL                             .11 - °At
                                                                                          lee;

                                This is an appeal from an order of the district court denying a
                    motion for reconsideration. Eighth Judicial District Court, Clark County;
                    Douglas W. Herndon, Judge.
                                Our review of this appeal reveals a jurisdictional defect. No
                    such order appears on the district court's docket. Moreover, no statute or
                    court rule authorizes an appeal from such an order.        See NRAP 3A(b)
                    (listing orders and judgments from which an appeal may be taken); see
                    also Taylor Constr. Co. v. Hilton Hotels Corp., 100 Nev. 207, 209, 678 P.2d
                    1152, 1153 (1984). We therefore lack jurisdiction to consider this appeal,
                    and we
                                ORDER this appeal DISMISSED.'




                          'In light of this disposition, all pending motions are denied as moot.



SUPREME COURT
        OF
     NEVADA


(0) 1947A    mez•
                   cc: Hon. Douglas W. Herndon, District Judge
                        Ikemefula Charles Ibeabuchi
                        Homeowner Relief Lawyers LLC
                        Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA


(0) 1947A cf(epa
                                                    2